DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges the reply filed on 12/22/2021 in which claims 1, 15, 18, 25, 28, and 37, were amended.  Currently, claims 1-37 are pending for examination in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


Claims 19-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Radmer et al. (PGPub 2007/0049865).
[Claims 19, 23, and 31] Radmer teaches a reservoir (figure 23a, item 250) for use with an infusion device arranged to provide a liquid to a user (paragraph [0091]), the reservoir comprising: 
a rigid body (figure 23a, items 230/255) (paragraph [0098]) defining a fluid channel (figure 23a, item 213) and an attachment area (location of attachment between items 255 and 260), a depression (location of septum 261) formed in the body (figure 23a, items 230/255) within an area surrounded by the attachment area (location of attachment between items 255 and 260) and a neck element (figure 23a, item 222 and top portion of item 255) that extends from the body (figure 23a, items 230/255) including a portion (figure 23a, item 214) of the fluid channel (figure 23a, item 213) therein; 
a movable wall (figure 23a, item 260) attached to the body (figure 23a, items 230/255) at the attachment area (location of attachment between items 255 and 260) so as to define with the body (figure 23a, items 230/255) a reservoir space to hold the liquid (space within bag 260; paragraph [0098]), a portion of the movable wall (figure 
a piercable member (septum) (figure 23a, item 261) positioned to prevent flow through the fluid channel (figure 23a, item 213) (figure 23a; paragraph [0098]),
wherein the fluid channel (figure 23a, item 213) is the only fluid passageway into or out of the reservoir space (space within bag 260) (figures 23a and 23b).
[Claims 20-22] Radmer teaches the limitations of claim 19, upon which claims 20-22 depend.  In addition, Radmer discloses the reservoir (figure 23a, item 250) is 
arranged to provide the liquid in the reservoir space (space within bag 260) from the fluid channel (figure 23a, item 213) based on negative pressure applied to the fluid channel (figure 23a, item 213) provided by the infusion device (the examiner notes the structure taught by Radmer is capable of meeting this functional limitation); 
wherein, in a filled state in which the reservoir space (space within bag 260) is at a maximum volume (figure 23a), the reservoir is pressurized to ambient pressure (figure 23a; the bag 260 is functionally capable of meeting these limitations); 
wherein the reservoir (figure 23a, item 250) is arranged to receive liquid into the reservoir space (space within bag 260) through the piercable member (figure 23a, item 261) and to provide liquid from the space (space within bag 260) through the piercable member (figure 23a, item 261) in a pierced state (figure 23b).
[Claims 24 and 26-29] Radmer teaches the limitations of claim 19, upon which claims 24 and 26-29 depend.  Radmer further discloses the movable wall (figure 23a, item 260) is 

arranged such that movement of the movable wall (figure 23a, item 260) toward (the examiner notes the claim language does not require movement relative to any particular portion of the fluid channel) the fluid channel (figure 23a, item 213) decreases the volume of the reservoir space (space within bag 260) (figures 23a and 23b); 
arranged such that movement of the portion of the movable wall (figure 23a, item 260) in a direction transverse (the examiner notes the claim language does not require “transverse” movement relative to any particular portion of the fluid channel) to the fluid channel (figure 23a, item 213) decreases the volume of the space (space within bag 260) (figures 23a and 23b);
wherein the portion of the movable wall (figure 23a, item 260) is movable to contact the body (figure 23a, items 230/255) in a dispensed state and collapse the reservoir space (figure 23b).
[Claim 25] Radmer teaches the limitations of claim 19, upon which claim 25 depends.  Radmer further discloses the attachment area (location of attachment between items 255 and 260) has an annular shape and the piece of flexible material (figure 23a, item 260) has a generally circular shape (figures 23a and 23b).
[Claim 30] Radmer teaches the limitations of claim 19, upon which claim 30 depends.  Radmer also teaches a port opening (connection to the fluid channel at item 214) disposed in the neck element (figure 23a, item 222 and top portion of item 255), the neck element (figure 23a, item 222 and top portion of item 255) at least partially extends (figure 23a) from a side of the body (figure 23a, items 230/255) opposite to a 
[Claims 32-34] Radmer teaches the limitations of claim 19, upon which claims 32-34 depend.  Radmer further discloses the neck element (figure 23a, item 222 and top portion of item 255) defines a receiving chamber (space created by the needle piercing the septum) to receive an end of a piercing element (figure 23a, item 214) that pierces the piercable member (figure 23a, item 261) to receive the liquid from the reservoir space (space within bag 260); wherein the receiving chamber (space created by the needle piercing the septum) is positioned between the piercable member (figure 23a, item 261) and the reservoir space (space within bag 260) and is adapted to receive the end of the piercing element (figure 23a, item 214) upon piercing of the piercable member (figure 23a, item 261) (figure 23b).
[Claims 35 and 36] Radmer teaches the limitations of claim 19, upon which claims 35 and 36 depend.  In addition, Radmer teaches the piercable member (figure 23a, item 261) includes a piercable plug (“elastomeric septum”) located in the neck element (figure 23a, item 222 and top portion of item 255) that closes the fluid channel (figure 23a, item 213) to fluid flow (figure 23a) and is piercable to provide fluid access to the reservoir space (space within bag 260) (figure 23b) (paragraph [0098]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 19-36 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-36 of copending Application No. 16/192,213 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited reference application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-18 and 37 are allowed.
Regarding independent claims 1 and 37, the prior are to Hassler, Jr., either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed, “wherein the piercable septum is the only fluid passageway into or out of the space.”


Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  The applicant asserts that the prior art of record does not disclose the invention as claimed.
Examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to independent claim 19, applicant’s representative asserts the prior art to Radmer fails to teach “a depression formed in the body with an area surrounded by the attachment area.”  The examiner respectfully disagrees.  As indicated in the rejection above, the examiner has pointed to the “attachment area” as the location of attachment between items 255 and 260.  Furthermore, the rejection stipulates the “depression” as the location of septum 261.  As clearly shown in figure 23a, this location of attachment between structures 255 and 260 surrounds the location of septum 261.

    PNG
    media_image1.png
    341
    677
    media_image1.png
    Greyscale

In addition, applicant’s representative asserts the prior art to Radmer fails to teach “a movable wall attached to the body at the attachment area so as to define with the body a reservoir space to hold the liquid.”  Again, the examiner respectfully disagrees.  Applicant’s representative’s arguments imply the “reservoir space to hold the liquid” must be formed between “the body” and the “movable wall.”  However, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner notes, as currently recited, the “movable wall” must only be attached to the body at the attachment area (see annotated figure 23a above), “so as to define with the body” a reservoir space to hold the liquid.  The fact that the “movable wall” and the “body” are attached at the “attachment area” meets the 
In light of the rejection and comments above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/15/2022